Judgment dismissing the complaint unanimously reversed, on the law and the facts, and the verdict of the jury in favor of the plaintiff is reinstated, with $50 costs and disbursements to the plaintiff-appellant. The questions presented in this ease are whether the city was negligent in the manner of transporting the decedent from his apartment to the ambulance; whether the city was negligent in failing to follow the orders of the ward physician with respect to certain tests to be performed, and whether there was negligence in failing to administer oxygen. If the city should be held to be negligent in any of the above respects, the further question is presented as to whether such negligence was the proximate cause of the decedent’s death. The plaintiff’s medical expert testified in effect, that the city did not perform its duties in accordance with accepted standards and that the acts of the city were the competent producing causes of the death of the deceased. Questions of fact were thus raised and having been fairly tried and fairly presented to the jury, the complaint should not have been dismissed. The jury’s verdict should therefore be reinstated.. Settle order on notice.
Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.